         Case 9:20-cv-00088-DLC Document 8 Filed 06/22/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION                           m ^ I 2020



 DANIELLE SCHULZ,
                                                  CV 20-88-M-DLC
                         Plaintiff,

        vs.



                                                   ORDER
  MOUNTAIN WEST FARM BUREAU
  MUTUAL INSURANCE COMPANY,
  et al..

                      Defendants.


      Defendants Mountain West Farm Bureau Mutual Insurance Company and

Western Farm Bureau Service Company,Inc. move for the admission of Bradley

T. Cave to practice before this Court in this case with Brianne McClafferty of

Holland & Hart to act as local counsel. The application appears to be in order.

      Accordingly,IT IS ORDERED that Defendants’ motion to admit Bradley T.

Cave pro hac vice (Doc. 6)is GRANTED on the condition that Mr. Cave do his

own work. This means that he must:(1)do his own writing;(2)sign his own

pleadings, motions, and briefs; and (3)appear and participate personally. Counsel

shall take steps to register on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office.




                                       -1-
        Case 9:20-cv-00088-DLC Document 8 Filed 06/22/20 Page 2 of 2




      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Cave, within fifteen(15)days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      DATED this         day of June, 2020.




                                              Dana L. Christensen, District Judge
                                              United States District Court




                                       -2-
